Citation Nr: 1417690	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-21 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to November 1984, and November 1984 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is associated with the claims file.

The September 2010 rating decision also denied a claim of entitlement to an earlier effective date for service connection for bilateral hearing loss disability and bilateral tinnitus.  In October 2010, the Veteran submitted a notice of disagreement with that decision.  In June 2011, the RO issued a statement of the case denying entitlement to service connection for a left knee disability, and denying entitlement to an earlier effective date for bilateral hearing loss disability and tinnitus.  In his July 2011 substantive appeal, the Veteran stated he wished to only appeal the denial of service connection for a left knee disability.  Further, at his June 2012 hearing, he indicated that he did not wish to pursue an appeal of the effective date issue.  Accordingly, the Veteran did not perfect an appeal of the denial of entitlement to an earlier effective date for bilateral hearing loss disability and bilateral tinnitus.  Thus, that decision is final, and that issue is not currently before the Board.  

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or not relevant to the issue before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at his June 2012 videoconference hearing that he first injured his left knee during service while stationed at Kunsan Air Base in South Korea, while practicing Tai Kwon Do.  See also October 2010 notice of disagreement.  The Veteran testified he went to the infirmary where an x-ray was taken, and was informed he had a hairline fracture, and "a little tear."  Surgery was offered as an option, but the Veteran testified he opted to let it heal on its own, and that he had a full leg cast put on for three weeks.  See Veteran-submitted pictures of full leg cast on his left leg; see also June 2012 statement from Veteran's wife (stating that the Veteran sent her pictures of him with his leg in a cast while he was in Kunsan AFB, Korea).  The Veteran further testified that he then hurt his left knee again while playing football at Shaw Air Force Base, after which he was placed on light duty.

The Veteran's service treatment records include an April 1984 treatment note from the USAF Hospital Kunsan, which states the Veteran was seen for a follow-up of his left knee.  Reference is made to an ER note dated April 13, 1984.  The assessment was "resolving medial cartilage problem," and the plan was for the Veteran to be re-evaluated in two weeks, and to extend his profile.  However, there is no emergency room note dated in April 1984 included in the Veteran's available service treatment records, no copy of any physical profile related to the Veteran's left knee injury at this time, and no treatment notes regarding any further follow-up visits for this left knee injury.  The Veteran's service treatment records include an October 1987 ER note and October and November 1987 follow-up treatment notes related to the Veteran's left knee injury incurred while playing football, with diagnoses of left knee strain and knee effusion.  

On remand, the AOJ should make appropriate efforts to obtain any further service treatment records from April and May 1984 related to treatment of the Veteran's left knee, to include any treatment records from the Air Force hospital in Kunsan, South Korea.  The AOJ should also make appropriate efforts to obtain sick reports and/or morning reports during this time period, as the Veteran testified his leg was in a full cast for three weeks.

The Veteran also testified at his June 2012 videoconference hearing that he received private treatment for left knee pain after he was discharged from service, in the late 1980s or 1990s, to include medication, a knee brace, and time off from work.  There are no private treatment records associated with the claims file.  On remand, the AOJ should make appropriate efforts to obtain any private treatment records related to the Veteran's left knee.

Upon VA examination in June 2011, the VA examiner opined that it was less likely than not that the Veteran's current left knee symptoms are related to his injury in service, noting, "The patient was treated on a single occasion in 1982 [sic] for a knee strain which resolved completely after 2 weeks of nonweightbearing."  However, as discussed above, the Veteran has testified that he injured his left knee twice while in service, and the Veteran's service treatment records show he received treatment for two different injuries to his left knee, in 1984 and 1987.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the June 2011 VA examiner did not address both in-service injuries to the Veteran's left knee, an addendum opinion is required to address the nature and etiology of the Veteran's left knee disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request any additional service treatment records including, specifically, hospital records for the Veteran's treatment at the Air Force Hospital in Kunsan, South Korea in April and May 1984, from the appropriate records repository.   Efforts to obtain these records should be documented in the claims folder. 

2. The AOJ should request the Veteran's service personnel records, to include morning reports and sick reports, including, specifically, from the period of April-May 1984, from the appropriate records repository.  Efforts to obtain these records should be documented in the claims folder.

3. The AOJ should ask the Veteran to identify all private treatment related to his left knee disability.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include from Doctors Care in South Carolina.  The Veteran's assistance should be requested as needed.  Any outstanding VA treatment records should also be obtained.  All obtained records should be associated with the claims file.

4. For items #1, #2, and #3, the AOJ must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the June 2011 VA joints examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's left knee disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was either incurred in, or is otherwise related to, the Veteran's military service.

For purposes of the opinion being sought, the examiner should specifically address the April 1984 service treatment note regarding a resolving medial cartilage problem in the Veteran's left knee, as well as the October and November 1987 diagnoses of left knee strain and knee effusion following an injury while playing football.  The examiner should also specifically address the Veteran's June 2012 videoconference hearing testimony that he injured his left knee for the first time during service in 1984 while in South Korea, doing a kick during Tai Kwon Do, as well as the Veteran's testimony that his left leg was in a full leg cast for three weeks due to that injury.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

7. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

